1 © PPL Corporation 2011 PPL Corporation 4th Quarter Earnings Call February 4, 2011 Exhibit 99.2 2 © PPL Corporation 2011 Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward- looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. Cautionary Statements and Factors That May Affect Future Results 3 © PPL Corporation 2011 J. H. Miller P. A. Farr W. H. Spence Agenda Fourth Quarter 2010 Earnings and 2011 Earnings Forecast and Outlook Operational Review Segment Results and Financial Overview Q&A 4 © PPL Corporation 2011 Fourth Quarter Reported Earnings Fourth Quarter Earnings from Ongoing Operations Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Year-to-Date Reported Earnings Year-to-Date Earnings from Ongoing Operations Earnings Results 5 © PPL Corporation 2011 PPL:Poised for Additional Growth §Three high-performing utilities with tangible rate base growth §Well-positioned supply business with in-the-money hedges and growth as market recovers §Strong track record of execution 6 © PPL Corporation 2011 $/Share (1)See appendix for reconciliation of earnings from ongoing operations to reported earnings. (2)Based on mid-point of forecasted earnings range. 73% 27% 50% 50% 2010A 2011E 2011 Earnings Forecast 7 © PPL Corporation 2011 Our Strengths §Strong regulatory relationships §Best in class reliability, customer service §Strong operating performance - regulated and competitive §Strong carbon and other environmental position §Excellent cost-management §Knowledgeable, dedicated employees §Strong dividend with opportunity for growth 8 © PPL Corporation 2011 PPL Corporation 9 © PPL Corporation 2011 Kentucky Regulated Segment Key Business and Value Drivers §Excellent customer service §Superior cost position and operational excellence §Constructive regulatory environment §Low rates and an opportunity for growth LG&E and KU Are Among Best Performing Utilities in the U.S. 10 © PPL Corporation 2011 Significant EPA Regulations Impacting Kentucky §Environmental compliance spending associated with coal combustion is recoverable through the ECR. §$2.9 billion recovered via mechanism since inception §NOx, SO2, Mercury, Particulate Regulations will increase capital spending. §Exact remediation and incremental cost will not be known until final regulations on all pollutants are completed. 11 © PPL Corporation 2011 Current State of Environmental Controls Kentucky Regulated Major Coal Plant Sites (1)Dry handling disposal construction approved by KPSC and permitting underway at Trimble and Ghent. (2)Wet ash impoundments exist at all plants. (3)Construction underway.Scheduled to be in service 2012. P Installed P Under consideration 12 © PPL Corporation 2011 Estimated Annual CAPEX $ Billions Estimated Rate Base (Utility
